Simmons, C. J.

A policy of fire insurance stipulating, among other 'things, “that no suit or action against this company for the recovery of any claim by virtue of this policy shall be sustainable in any court, . . unless commenced, within .twelve months next after loss shall have occurred,” an action upon such policy brought more than twelve months after the destruction by fire of the property insured was barred, and 'the court properly granted a nonsuit. See Melson v. Phenix Insurance Co. and Maril v. Some Insurance Co., 97 Ga. 722, and authorities cited. Judgment affirmed.